Title: From Alexander Hamilton to Benjamin Lincoln, 30 April 1790
From: Hamilton, Alexander
To: Lincoln, Benjamin


Sir
Treasury Department April 30th 1790

I have in a late report to the house of Representatives in substance proposed, what you mention in your Letter of the 15th Inst. respecting coasters.
There is also a proposition before the house, contemplating a provision for boats to secure the revenue against fraudulent practices; it will therefore be best for the present to wait the result.
I am   Sir   Your Obedt Servt

Benj Lincoln EsqrCollector for the port of Boston

